Citation Nr: 1821427	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  92-25 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial rating for depression prior to October 31, 2014, rated at 10 percent from June 14, 1991 through November 6, 1996, at 30 percent from November 7, 1996 through November 7, 1998, and at 50 percent from November 8, 1998 through October 30, 2014, to include a total disability rating based on individual unemployability (TDIU).  

2.  Entitlement to an earlier effective date for the award of special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case in September 2014.  

In an October 2015 rating decision, the RO granted higher initial ratings for the Veteran's depression from June 14, 1991 through October 30, 2014, with a 100 percent rating effective October 31, 2014.  The Veteran seeks a higher rating prior to October 31, 2014, including on the basis of entitlement to a TDIU.  See, e.g., July 2017 Correspondence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case must be remanded for further development, as specified below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

Appropriate efforts must be made to obtain the Veteran's records from the Social Security Administration (SSA) pertaining to a claim for disability benefits.  An excerpt from an SSA psychiatric evaluation is in the file, which indicates that the Veteran applied for SSA benefits.  There are no other SSA records in the file, and no effort has yet been made to obtain them.  Such records are relevant to assessing the severity of the Veteran's depression prior to October 31, 2014, including the issue of whether it caused unemployability for TDIU purposes. 

Appropriate efforts must be made to obtain any treatment records from the office of Dr. Jimenez Olivo.  A September 2007 letter from this psychiatrist states that the Veteran had been his patient since July 2007.  There are no treatment records from this psychiatrist in the file.  These records would be helpful as there are only a few psychiatric treatment records in the file dated after 2004.  

The Board will defer a decision on the issue of entitlement to an earlier effective date of SMC, as it is intertwined with the rating assigned depression.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain the Veteran's SSA records pertaining to a claim for disability benefits.  

2. Appropriate efforts should be made to obtain the Veteran's treatment records from E. Jimenez Olivo, MD, dating from July 2007 through October 2014.  

3. Then, after completing any other development that may be indicated, readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




